DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 05/25/2022 have been entered. Claims 1-9 and 11-18 are currently pending where claims 1, 2, 5, 6, 7, 9, 11-14, and 16 are currently considered. Claims 3, 4, 8, 17, and 18 have been previously withdrawn from consideration. Applicant’s amendments are sufficient to overcome the 112(b) rejection set forth in the Non-Final Office Action dated 02/28/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 9, and 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178219 (Kim hereinafter) in view of US 2015/0219097 (Torii hereinafter).
Regarding claim 1, Kim teaches an electric oil pump (Figures 1, 2, and 4) that discloses a pump housing (Pump housing made of the 1st, 2nd, and 3rd housings as annotated below), a first rotor assembly (First rotor assembly 300), a pump shaft (Shaft 410), a second rotor assembly (Rotor 420), a stator assembly (Stator 430) and a circuit board assembly (Circuit board 800/810), wherein the pump housing at least comprises a first housing, a second housing and a third housing (Housings shown in the annotated Figure 4 below), the electric oil pump has a pump inner chamber (Area between the 1st housing and 3rd housing), the pump inner chamber comprises a first inner chamber and a second inner chamber (Annotated Figure 4 below), a sidewall forming the first inner chamber comprises part of the first housing and part of the second housing (Annotated 1st Sidewall), a sidewall forming the second inner chamber comprises part of the third housing (Annotated 2nd Sidewall), and the third housing is configured to shield the circuit board assembly (Evident from Figure 4); the first rotor assembly is accommodated in the first inner chamber (Figure 4), and the second rotor assembly, the stator assembly and the circuit board assembly are accommodated in the second inner chamber (Figure 4 where a connected portion of the circuit board is within the second chamber); the electric oil pump comprises a partition portion, the partition portion is arranged between the first housing and the third housing (Annotated Figure 4), and the first inner chamber and the second inner chamber are located on two sides of the partition portion (Annotated Figure 4); and the first inner chamber is isolated from the second inner chamber by the partition portion (Figure 4), the electric oil pump further comprises a partition plate, wherein the partition plate is provided in the second inner chamber (Annotated Figure 4), the electric oil pump further comprises a second support portion, the second support portion is integrally formed with the partition plate (Annotated Figure 4), the second support portion is arranged protruding from the partition plate toward the second inner chamber (Figure 4), the electric oil pump comprises a second bearing (Annotated Figure 4), and the pump shaft is directly supported on the second support portion, or the pump shaft is supported on the second support portion through the second bearing (Shown in the Annotated Figure 4); the first rotor assembly (Kim 300) comprises a first rotor (Kim 310) and a second rotor (Kim 320), a hydraulic chamber with a variable volume is formed between the first rotor and the second rotor (Kim ¶ 27), the electric oil pump further comprises a first flow port (Inlet 120) and a second flow port (Outlet 130), the working medium flows into the electric oil pump through the first flow port, and the working medium flows out of the electric oil pump through the second flow port (¶ 26); and the electric oil pump further comprises a first communication cavity (Inlet 111a) and a second communication cavity (111b), the first communication cavity is arranged between the first flow port and the hydraulic chamber, the first communication cavity is in communication with the first flow port, the second communication cavity is arranged between the second flow port and the hydraulic chamber, and the second communication cavity is in communication with the second flow port (¶ 39-40), the first communication cavity is arc-shaped, the first communication cavity comprises a head portion and a tail portion (Figure 3 shows the arc shaped cavities and when the arc shape is present there will inherently be one end as the head and the opposing end as the tail).

    PNG
    media_image1.png
    570
    702
    media_image1.png
    Greyscale

Kim is silent with respect to a flow sectional area of the first communication cavity gradually increases from the head portion to the tail portion, and the first flow port is arranged corresponding to the tail portion. 
However, Torii teaches a gear pump that discloses a flow sectional area of the first communication cavity gradually increases from the head portion to the tail portion (Figure 1, cavity 20 features the tail closer to the reference numbers 20/22 and the head being at the end closer to 205/21), and the first flow port is arranged corresponding to the tail portion (Combination would place the first flow port of Kim at the tai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arc cavities of Kim with the shaping of Torii to allow for a greater flow of fluid to enter the pump such that there is minimal restrictions along the inlet of the pump.
Regarding claim 2, Kim’s modified teachings are described above in claim 1 where Kim can further disclose that the second housing is detachably connected with the first housing (Figures 1 and 2 show the bolts), the second housing is closer to the second rotor assembly than the first housing (Evident from Figure 4), the second housing comprises the partition portion, and the partition portion is configured to support the first rotor assembly (Annotated Figure 4 above).
Regarding claim 5, Kim’s modified teachings are described above in claim 1 where Kim can further disclose that the partition portion comprises a first support portion, the first support portion is arranged protruding from a main body portion of the partition portion toward the second inner chamber (Annotated Figure 4 Above), and the pump shaft is directly or indirectly supported on the first support portion (Evident from Figure 4).
Regarding claim 6, Kim’s modified teachings are described above in claim 5 where Kim can further disclose that the first support portion comprises a first accommodating portion (Accommodating portion surrounding the shaft), the first accommodating portion is formed with at least part of a first accommodating cavity (Cavities for the component 500), the first accommodating cavity is surrounded by at least part of an inner circumferential surface of the first accommodating portion (Evident from Figure 4), and the pump shaft passes through the first accommodating cavity, and at least part of an outer circumferential surface of the pump shaft is in a clearance fit with the inner circumferential surface of the first accommodating portion (Middle portion of the accommodating portion seen in Figure 5); or the electric oil pump comprises a first bearing (Bearing 500), the first bearing is provided in the first accommodating cavity (Figures 4 and 5), the pump shaft passes through the first bearing, and an outer circumferential surface of the first bearing is in an interference fit with the inner circumferential surface of the first accommodating portion (Figures 4 and 5).
Regarding claim 7, Kim’s modified teachings are described above in claim 6 where Kim can further disclose that the first support portion comprises a second accommodating portion, the second accommodating portion is formed with at least part of a second accommodating cavity, the second accommodating cavity is surrounded by at least part of an inner circumferential surface of the second accommodating portion (Second cavity for seal 600), the sealing portion comprises an oil seal, the oil seal is provided in the second accommodating cavity, the pump shaft passes through the oil seal, and an outer circumferential surface of the oil seal is sealingly fitted to the second accommodating portion (¶ 44).
Regarding claim 9, Kim’s modified teachings are described above in claim 1 where Kim can further disclose that the second rotor assembly is arranged between the first rotor assembly and the circuit board assembly (Second rotor 420 between 300 and 800/810); the first rotor assembly is arranged toward to one end of the pump shaft (Figure 4 at 300), the second rotor assembly is arranged close to another end of the pump shaft (Figure 4), the circuit board assembly is close to one end of the pump shaft mounted with the second rotor assembly (Evident from Figure 4); and one end of the pump shaft close to the first rotor assembly extends into the first inner chamber, and another end of the pump shaft close to the second rotor assembly extends into the second inner chamber (Figure 4).
Regarding claim 11, Kim’s modified teachings are described above in claim 1 where Kim can further disclose that the partition plate comprises a third accommodating portion (Orifice for the accepting portion of the partition plate), the third accommodating portion is formed with at least part of a third accommodating cavity (Cavity for the shaft to sit), and the third accommodating cavity is surrounded by at least part of an inner circumferential surface of the third accommodating portion (Evident from Figure 4), and the pump shaft passes through the third accommodating cavity (Figure 4), and at least part of the outer circumferential surface of the pump shaft is in a clearance fit with an inner circumferential surface of the third accommodating portion (Evident From Figure 4).
Regarding claim 12, Kim’s modified teachings are described above in claim 1 where Kim can further disclose that the first housing is detachably connected with the second housing through a first connection portion (Figures 1 and 2 show the connecting bolts), the second housing is detachably connected with the third housing through a second connection portion (Figures 1 and 2 show unlabeled bolt connections for the second and third housings), and the first connection portion and the second connection portion are not arranged in the first inner chamber or the second inner chamber (Evident from Figures 1, 2,and 4).
Regarding claim 13, Kim’s modified teachings are described above in claim 12 where Kim can further disclose that the first connection portion comprises first screws, the first housing comprises a first flange portion, the first flange portion is arranged protruding from the first housing, the first flange portion is formed with first communication holes, the second housing is formed with first threaded holes, the first threaded holes are formed along a main body portion of the second housing, the first screws pass through the first communication holes and are mounted from a side close to the first housing, and the first screws are screwed to the second housing (Figures 1 and 2 show the bolts that thread into the second housing when passed through the first housing to create the sealed pump chamber for the first rotor 300).
Regarding claim 16, Kim’s modified teachings are described above in claim 2 where Kim can further disclose that the partition portion comprises a first support portion, the first support portion is arranged protruding from a main body portion of the partition portion toward the second inner chamber, and the pump shaft is directly or indirectly supported on the first support portion (Evident from Annotated Figure 4).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178219 (Kim) in view of US 2015/0219087 (Torii) and further in view of US 2014/0079578 (Irie hereinafter).
Regarding claim 14, Kim’s modified teachings are described above in claim 1 where Kim can further disclose that the electric oil pump comprises an outer sealing portion (Annotated Figure 4 above, “Seal”), the outer sealing portion comprises a first sealing ring which is sleeved on an outer circumferential surface of the second housing (Annotated Figure 4 Above), and the first sealing ring is arranged close to the first housing (Annotated Figure 4 above).
Kim in Figure 2 shows an unlabeled and potential second seal ring but they are not explicit on that structure.
Kim is silent with respect to a second ring and the second sealing ring is arranged close to the third housing.
However, Irie teaches an electric pump that discloses the use of seal rings between the three distinct housing bodies (Figure 1, equivalent first seal 25 and equivalent second seal 50). The resultant combination would use the second seal of Irie and place in on the third housing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing arrangement of the second and third housing of Kim with the teachings of Irie to further prevent debris from entering the second chamber of Kim and interacting with the motor.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 6, 7, 9, 11-14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746